REYNOSO, J.
I dissent. 49er Chevrolet (49er) has been found to have violated Vehicle Code section 11713, subdivision (g), as amended in 1972, which declares unlawful certain types of conduct by licensed dealers, manufacturers, and transporters of vehicles. While the majority fail to find a purpose for the 1972 amendment to section 11713, subdivision (g), I believe that the Legislature intended to provide further safeguards against a dealer’s profiting by the addition of license and transfer fees to the purchase price of a vehicle.
In the interpretation of an act of the Legislature we must consider the policies and purposes of the act. The applicable rule of statutory construction is that the purpose sought to be achieved and evils to be eliminated have an important place in ascertaining the legislative intent. (Freedland v. Greco (1955) 45 Cal.2d 462, 476 [289 P.2d 463].) Statutes should be interpreted to promote rather than defeat the legislative purpose and policy, and construction of a statute which affords an opportunity to evade the act should be avoided in favor of construction which would defeat subterfuges, expediencies, or evasions employed to continue the mischief sought to be remedied by the statute, defeat compliance with its terms, or to accomplish by indirection that which the statute forbids. (Id., at pp. 467-468.)
Vehicle Code section 11713, subdivision (g), is part of the ReesLevering Motor Vehicle Sales and Finance Act, enacted in 1961 to replace and strengthen the Automobile Sales Act of 1945, which was considered ambiguous, incomplete, and which failed to provide sufficient *94incentives to promote compliance and thereby effect protection for purchasers of automobiles. (See 15 Assem. Com. Rep. (1961) No. 24, Final Rep. of the Assem. Interim Com. on Finance and Insurance, pp. 38-39, 1 Appen. to Assem. J. (1961 Reg. Sess.).) While the act dealt primarily with regulation of financing practices and improvement of available remedies for purchasers, other abuses, including disguised price mark-ups, were also prohibited.
The various sections of the act clearly indicate its consumer protection nature. For example, section 11713, subdivisions (a) and (k) prohibit forms of false advertising. Sections 11713.1 and 11713.2 forbid other forms of deceptive behavior. Section 11713.1, subdivision (b) is concerned with the advertised price of a vehicle, providing that it is unlawful “To advertise the total price of a vehicle without including all costs to the purchaser at time of delivery at the dealer’s premises, except sales tax, vehicle registration fees, and finance charges.” When section 11713, subdivision (g), is viewed as one portion of this broad remedial act the legislative intent becomes apparent. In substance we deal with a “truth in selling” statute designed to protect consumers.
In my view the interpretation of section 11713, subdivision (g), by the majority defeats its consumer protection purpose. The state exacts certain fees for the licensing and transferring of title of a vehicle. I believe it is the intent of section 11713, subdivision (g), to prevent an unscrupulous dealer, under the guise of a license or transfer fee, from deriving a higher profit from a purchaser. The dealer must make his profit from his quoted price, only the state is allowed to gain from a license or transfer fee. Under the facts of this case 49er, by charging the license fees over and above the agreed purchase price, profited by avoiding the risk of loss on its leases. In doing so 49er violated the statute. Nor can the subterfuge of crediting the license fees to the unpaid overdue leasee accounts avoid application of the section. 49er contracted with the leasees and in the process accepted the risk of loss in the event the leasee should prove recalcitrant. By charging the purchasers a license fee 49er avoided this risk of loss and thus profited to the extent of the charged fee. That this was 49er’s motive in charging the fee is apparent from its argument before the board that it faced potential losses on both leases.
In my view, with the license fees to the state already paid, 49er could have sought recovery of the fees pursuant to its leases, and could have informed the purchasers of the repossessed vehicles that the fees had been paid for the year, thereby negotiating for a higher purchase price of *95the vehicles. What it.could not.do was add the license fee to the agreed upon purchase price thereby implying to the purchasers that they were paying the state its due. In choosing the latter alternative 49er violated section 11713, subdivision (g).
A petition for a rehearing was denied September 12, 1978, and the petition of all the respondents for a hearing by the Supreme Court was denied October 12, 1978. Mosk, J., and Manuel, J., were of the opinion that the petition should be granted.